Citation Nr: 1813321	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO. 14-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an upper-gastrointestinal (GI) disorder, to include a hiatal hernia.

2. Entitlement to service connection for a left shoulder disorder.

3. Entitlement to service connection for a right hand disorder.

4. Entitlement to service connection for a back disorder.

5. Entitlement to service connection for a bilateral knee disorder. 

6. Entitlement to service connection for a bilateral ankle disorder.

7. Entitlement to restoration of a 20 percent rating for a right shoulder disability since May 1, 2015, to include entitlement to increased disability ratings for the entire period.


ORDER

Service connection for an upper-GI disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right hand disorder is denied.

Service connection for a back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for a bilateral ankle disorder is denied.

Restoration of a 20 percent rating for a right shoulder disability since May 1, 2015, is denied.

Prior to June 24, 2013, and since May 1, 2015, a rating in excess of 10 percent for the right shoulder disability is denied.

From June 24, 2013, to May 1, 2015, a rating in excess of 20 percent for the right shoulder disability is denied.


FINDINGS OF FACT

1. An upper-GI disorder is not related to service and is not proximately due to, a result of, or aggravated by, a service-connected disability. 

2. The Veteran does not have a left shoulder disorder. 

3. A right hand disorder is not related to service and is not proximately due to, a result of, or aggravated by, a service-connected disability; arthritis of the right hand is not presumed to be related to service.

4. A low back disorder is not related to service and is not proximately due to, a result of, or aggravated by, a service-connected disability; arthritis of the thoracolumbar spine is not presumed to have been related to service.

5. A bilateral knee disorder is not related to service and is not proximately due to, a result of, or aggravated by, a service-connected disability; arthritis of the bilateral knees is not presumed to have been related to service.

6. A bilateral ankle disorder is not related to service and is not proximately due to, a result of, or aggravated by, a service-connected disability; arthritis of the bilateral ankles is not presumed to have been related to service.

7. Prior to reducing the disability rating for the right shoulder disability from 20 percent to 10 percent, the RO properly issued a rating proposing the reduction and setting forth all material facts and reasons.

8. At the time the Veteran's disability rating for the right shoulder disability was reduced from 20 percent to 10 percent, the evidence demonstrated that there had been an improvement in the disability and that the improvement reflected an improvement in the ability to function under the ordinary conditions of life and work. 

9. Prior to June 24, 2013, and since May 1, 2015, the Veteran's right shoulder disability was manifested by painful motion with forward flexion and abduction to at least to shoulder height. 

10. From June 24, 2013, to May 1, 2015, the Veteran's right shoulder disability was manifested by painful motion with forward flexion and abduction to at least 45 degrees.


CONCLUSIONS OF LAW

1. An upper-GI disorder was not incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2. The basic service connection criteria have not been met regarding the claimed left shoulder disorder. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3. A right hand disorder was not incurred in service; arthritis of the right hand is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4. A low back disorder was not incurred in service; arthritis of the thoracolumbar spine is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

5. A bilateral knee disorder was not incurred in service; arthritis of the bilateral knees is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

6. A bilateral ankle disorder was not incurred in service; arthritis of the bilateral ankles is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

7. The criteria for restoration of a 20 percent disability rating for the service-connected right shoulder disability have not been met. 38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.951, 4.124a, Diagnostic Code 8515 (2017).

8. Prior to June 24, 2013, and since May 1, 2015, the criteria for a disability rating in excess of 10 percent for the right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).

9. From June 24, 2013, to May 1, 2015, the criteria for a disability rating in excess of 20 percent for the right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from March 1984 to February 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the RO in Detroit, Michigan, and from a January 2015 rating decision of the VA Evidence Intake Center in Newnan, Georgia, on behalf of the RO in Detroit, Michigan.

Although the Veteran had initially claimed entitlement to service connection for a small intestine disorder, his Notice of Disagreement did not include this condition, but specified a hiatal hernia. 

In August 2017, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). The Veteran was informed of the basis for the RO's denial of his claims and he was informed of the information and evidence necessary to substantiate each claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

Because the rating reduction for the right shoulder disability, from 20 percent to 10 percent, resulted from a claim of entitlement to a disability rating in excess of 10 percent for the right shoulder disability, received in November 2013, the Board has interpreted the restoration issue on appeal to also include an increased rating claim for the right shoulder.

The Board has considered whether the rating claim on appeal encompasses a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). However, while the Veteran does maintain that he is entitled to TDIU, this is in the context of his service connection claims, which are being denied herein. The evidence does not suggest that his right shoulder disability, rated at 10 percent since May 1, 2015, and his noncompensable allergic rhinitis, have rendered him unable to secure or follow a substantially gainful occupation. 

Entitlement to service connection for an upper-GI disorder.

Entitlement to service connection for a left shoulder disorder.

Entitlement to service connection for a right hand disorder.

Entitlement to service connection for a back disorder.

Entitlement to service connection for a bilateral knee disorder.

Entitlement to service connection for a bilateral ankle disorder.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. § 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within 1 year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

At service entrance, the Veteran reported a history of food dyscrasia. However, the entrance examination contains normal findings for all pertinent symptoms. Accordingly, the presumption of soundness attaches. 

The Veteran was treated for left hand complaints on September 10, 1984. A bruise was noted. However, no injury was noted for the right hand. 

A December 3, 1985, Acute Medical Care Note reveals complaint of nausea and vomiting after eating certain foods. 

The Veteran was treated for complaint of injury to the right knee on January 7, 1986, incurred while playing baseball. The diagnosis was retro-patellar pain syndrome.

A July 30, 1986, Clinical Note reveals complaint of right knee pain and stiffness without a specific history of trauma. The assessment was an overstressed knee. 

A July 30, 1986, Acute Medical Care Note reveals complaint of left knee pain. The Veteran reported a rucksack run the previous day. He reported a 4 to 5 month history of symptoms. On examination, there was no gross deformity, no edema, no guarding, and no pain to palpation. 

A February 3, 1987, Acute Medical Care Note reveals complaint of back pain. The Veteran reported no recent trauma. In a copy of this examination submitted by the Veteran, he hand-wrote on the form that he had a severe back injury from falls and marches uphill.

After service, there is no reference to complaints of or treatment for any of the claimed disorders for many years. 

A January 21, 2001, treatment report from St. John Health System notes the Veteran hurt his right ankle while playing basketball the previous day. X-rays of the right foot and ankle were normal (VBMS record 12/06/2010). 

A May 2002 treatment report from St. John Health System notes a provisional diagnosis of acute gastroenteritis (VBMS record 12/06/2010). 

An April 20, 2009, Ambulatory Care Note reveals complaint of heartburn since 1986. The Veteran reported that he fell off a security tower, down the stairs, and fell on his rifle injuring the left shoulder and left wrist, and that training also caused knee pain. The Veteran reported thinking he had a hernia on the left side of his abdomen from the injury (VBMS record 08/19/2010 at 13). 

An April 20, 2009, X-ray of the knees reveals mild degenerative changes in the anterior compartments of both knees (VBMS record 05/22/2012 at 96). 

An April 20, 2009, X-ray of the ankles reveals degenerative changes (VBMS record 05/22/2012 at 97). 

An April 20, 2009, X-ray of the left shoulder is negative (VBMS record 05/22/2012 at 94).

An April 20, 2009, X-ray of the back reveals degenerative changes at L5-S1 (VBMS record 05/22/2012 at 93).

An April 30, 2009, abdominal ultrasound was normal (VBMS record 05/22/2012 at 92). 

An April 30, 2009, upper-GI series reveals a small hiatal hernia with minimal gastroesophageal reflux, prominent rugal folds in the region of the duodenum and jejunum, but no evidence of peptic ulcer disease or obstruction (VBMS record 05/22/2012 at 91). 

A November 23, 2009, VA Ambulatory Care Outpatient Note reveals complaint of left shoulder pain rated at 9/10 with decreased abduction. The Veteran claimed he could not sleep on the shoulder (VBMS record 08/19/2010 at 23).

A December 24, 2009, X-ray of the knees reveals arthritic changes at the articular margins of the patellae (VBMS record 05/22/2012 at 86). 

A December 24, 2009, X-ray of the right hand reveals a deformity of the first metacarpal head, likely related to prior trauma (VBMS record 05/22/2012 at 81). 

A December 28, 2009, Private Examination of the left shoulder by E. Khoury, MD, reveals a rule out diagnosis of partial rotator cuff or tear of the labrum. X-ray of the left shoulder reveals no osseous or articular abnormality of the scapula. The left scapula was normal (VBMS record 10/29/2010). 

A December 30, 2009, X-ray Note reveals hypertrophic changes at the articular margins of the patella indicative of osteoarthritis (VBMS record 08/19/2010 at 27).

A December 31, 2009, Private Examination of the low back by A. Marcus, MD, reveals complaint of a 20 year history of low back pain, which the Veteran reported began in the military. The impression was chronic low back pain (VBMS record 10/29/2010). 

A March 24, 2010, X-ray of the knees was unremarkable outside of spurs on the patellae (VBMS record 10/29/2010). 

An April 27, 2010, VA Endoscopy Note reveals the Veteran had an upper-GI endoscopy on that date. A May 4, 2009, Addendum notes a small hiatal hernia with minimal gastroesophageal reflux. There was no evidence of peptic ulcer (VBMS record 08/19/2010 at 18).

An August 13, 2010, Upper-GI and Small Bowel Series reveals a hiatal hernia with reflux at the gastroesophageal junction (VBMS record 05/22/2012 at 79). 

A September 8, 2010, X-ray of the right hand reveals a tiny metallic density of the soft tissue palmar aspect of the second and third metacarpal (VBMS record 05/22/2012 at 77). 

A September 8, 2010, X-ray of the right knee reveals a possible chronic tear involving the quadriceps tendon. The left knee had osteoarthritis (VBMS record 05/22/2012 at 71-2). 

A September 14, 2010, X-ray of the left ankle is negative. The right ankle had a small calcaneal spur (VBMS record 05/22/2012 at 73, 75). 

A September 14, 2010, X-ray of the spine reveals sacro-coccygeal segments were in normal alignment without fracture. Sacroiliac joints had normal appearance. There was a moderate degree of degenerative change with bony spurs and narrowing of the disc space and degenerative change of facet joints at L5-S1 (VBMS record 05/22/2012 at 74). 

A September 24, 2010, X-ray of the lumbar spine reveals moderate spondylosis with degenerative disc disease at L5-S1 (VBMS record 05/22/2012 at 68). 

A September 2010 VA examination reveals the Veteran's complaint that he had been having pain in the abdomen and discomfort in the left upper abdominal area almost daily for the last 3 years. The pain was mostly related to eating food. The Veteran stated that he was not taking any specific medications. The examiner opined that the possible inflammatory changes of the jejunum and duodenum were not likely related to service. The rationale was that the Veteran was treated only once in service for abdominal symptoms and that no chronic intestinal condition was noted. There were no chronic intestinal conditions noted in the civilian medical records immediately after he came out of the service. 

The September 2010 examiner also noted that the Veteran reported pain in both knee joints for the last nearly 23 years. The Veteran denied any direct injuries to the knee joints. The examiner diagnosed degenerative joint disease involving both knee joints, which was not likely related to an in-service right knee condition, but was most likely related to early degenerative process of aging. The examiner reasoned that, though there was documentation of right knee pain syndrome in service, there was no chronic right knee condition noted subsequently, and no chronic right knee condition in the civilian medical records immediately after he left active military service. 

The September 2010 examiner noted that the Veteran said he had been having low back pain since his active military service. The Veteran denied any direct injuries to the lower back bones. The examiner diagnosed degenerative disc disease involving the lumbar spine, which was not likely related to low back condition in active military service, but was most likely related to early degenerative process of aging. The examiner reasoned that, although there is documentation of low back pain secondary to running in service, there were no chronic low back conditions subsequently. There is no chronic low back condition in the civilian medical records immediately after he left active military service. 

A November 27, 2010, MRI of the right lower extremity reveals a preexisting chronic patellofemoral tracking abnormality sequela. An MRI of the low back reveals mild central stenosis due to short pedicles compounded by a large bulge at L5-S1 which contributes to moderate to severe foraminal stenosis (VBMS record 12/28/2010). 

A January 2012 VA Examination of the right shoulder includes a diagnosis of a right shoulder rotator cuff tear. Although the left shoulder was evaluated in that examination, no diagnosis was rendered for the left shoulder.

A February 2012 VA Examination reveals a diagnosis of GERD. According to the Veteran, since the time of military service he was having stomach pain mostly in the left upper abdomen associated with nausea. He thought the food that he was eating in the military was messing up his stomach. Since that time, he was having symptoms of left upper abdomen discomfort, mostly after he eats food, sometimes associated with nausea. The examiner opined that GERD was not related to the remote and transient symptoms of nausea, vomiting, and dyscrasia in service. 

At the Board hearing, the Veteran testified that he had 2 falls, 1 in basic training, off of the obstacle course, and another when he was working in a watchtower and had a slip and fall injury, tumbling down, sustaining injuries of both shoulders, knees, and his back. He also testified that the ankles and knees were more of a wear-and-tear injury. As to why he did not report several of the injuries in service, the Veteran reported that it was the culture at the time, and that he was a naive soldier that was trying to stay and finish his term of service, and he didn't want to be put out for anything that was going to hamper that. 

After a review of all of the evidence, the Board finds that there is no current left shoulder disorder, and therefore, the basic criteria for service connection have not been met. The Board also finds that current disorders of the knees, ankles, low back, right hand, and upper-GI tract are not related to service or to any service-connected disability.

Regarding the presumptive provisions, the Veteran has been diagnosed with a hiatal hernia. While peptic ulcers are included among the presumptive diseases, hiatal hernias are not. While arthritis has been diagnosed with respect to several joint disorders, there is no manifestation of arthritis to a degree of 10 percent or more within 1 year of service separation. Notably, the rating criteria for degenerative arthritis and traumatic arthritis require X-ray evidence in order to substantiate a 10 percent rating. See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010. The first such evidence comes decades after service. Therefore, the presumption of service connection for certain chronic diseases does not attach. 

With respect to each disorder for which a diagnosis has been established, VA has obtained a medical opinion regarding etiology. Each opinion is against a relationship between the claimed disorder and service claim. There is no medical opinion that purports to relate any of the claimed disorders to service or to a service-connected disability. The only evidence in favor of this element comes from the Veteran's lay statements and testimony. 

In addition, the only evidence of a current left shoulder disorder comes from the Veteran's lay statements. 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as arthritis to service, or to a service-connected disability, such as the Veteran's right shoulder disability, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized training and knowledge. As already noted, establishing the presence of diagnosis requires X-ray evidence. Therefore, the onset of arthritis is not a lay-observable event. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed joint disorders and service or service-connected disability. Simply establishing that he experienced pain in service and pain after service is not sufficient to establish a nexus. 

While arthritis can be established by continuity of symptomatology after service, continuity of symptomatology requires: (1) that 1 of the enumerated diseases was "noted" during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the post-service disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013). 

Notation in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." While notation need not be made in medical reports, the regulation specifically states: "This rule does not mean that any manifestation of joint pain[...] in service will permit service connection of arthritis[...] first shown as a clearcut clinical entity, at some later date. 38 C.F.R. § 3.303(b).

The Board finds that there was no notation of arthritis in service, or for decades after service. The Veteran has not provided evidence of such notation, nor has he asserted that such notation occurred. Moreover, there is no competent evidence of a relationship between continuous symptoms after service and current arthritis. Therefore, the provisions regarding continuity of symptomatology do not establish incurrence of chronic arthritis in service. 

The Board also notes that there is a concerning aspect to the Veteran's testimony that he did not report or seek treatment for certain injuries in service, when he was treated for others, and that this was because he did not want to hamper his ability to finish his term. He essentially maintains that he provided inaccurate information while he was in service, withholding information of certain injuries, because it suited his needs at the time, but that the conflicting information he now provides should be accepted as accurate. The Board simply notes that his admitted history of providing inaccurate information regarding having sustained additional unreported injuries in service does nothing to enhance the credibility of his statements now. 

Regarding the upper-GI disorder, while the Veteran is competent to report his symptoms, such as reporting episodes of heartburn, he is not competent to comment on the cause of those symptoms or the chronic nature of the disorder causing them. Indeed, in his description of incurring a hiatal hernia during a fall, he appears to mistake a hiatal hernia, i.e., a hernia between the thoracic cavity and the abdominal cavity, for a hernia in the abdominal muscles, such as an umbilical hernia. The Board finds that the Veteran's lay statements are not competent evidence of an etiologic relationship between current hiatal hernia and service or a service-connected disability. 

Regarding the left shoulder, the Board finds that, establishing a diagnosis of a current left shoulder disorder, as opposed to a simple description of symptoms, also requires medical evidence. Accordingly, the Veteran's statements are not competent evidence of the existence of a current chronic left shoulder disorder. 

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), the US Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Such is the case here. 

In sum, the Veteran does not have a current left shoulder disorder, and the claimed disorders of the upper-GI tract, right hand, low back, bilateral knees, and bilateral ankles are not related to service or to a service-connected disability. In light of these findings, the Board finds that service connection for the claimed disorders is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to restoration of a 20 percent rating for a right shoulder disability, to include entitlement to a disability rating in excess of 20 percent.

In a December 2012 rating decision, VA granted service connection for a right shoulder disability and assigned an initial disability rating of 10 percent under Diagnostic Code 5019-5201, effective May 25, 2010. In a November 2013 rating decision, VA increased the rating for the right shoulder to 20 percent, effective June 24, 2013, the date of receipt of a claim for increase. In an August 2014 rating decision, the RO proposed a reduction of the rating for the right shoulder disability from 20 percent to 10 percent. In a January 2015 rating decision, the RO implemented the reduction of the rating to 10 percent, effective May 1, 2015.

Diagnostic Code 5201 pertains to limitation of motion of the shoulder. A rating of 40 percent for the major arm (30 percent minor) is assigned where motion is limited to 25 degrees from the side. A rating of 30 percent for the major arm (20 percent minor) is assigned where motion is limited to midway between the side and shoulder level. A rating of 20 percent for either arm is assigned where motion is limited to shoulder level. 38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Prior to reducing a disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2017); see Brown v. Brown, 5 Vet. App. 413, 420 (1993). 

If a reduction in a service-connected disability rating is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons. 38 C.F.R. § 3.105(e). A period of 60 days is allowed for response. Id. Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires. 38 C.F.R. § 3.105(e), (i).

Here, the RO appropriately determined that the reduction would reduce the combined rating and provided a proposal to reduce the rating. The RO properly complied with the response period and effective date provisions. Accordingly, there was no deficiency in the RO's compliance with 38 C.F.R. § 3.105(e).

VA rating reductions must be based upon review of the entire history of the disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that the improvement reflects an improvement in the ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000).

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least 5 years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating. 38 C.F.R. § 3.344(c). The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction. Brown, 5 Vet. App. at 418 (1993).

A comparison needs to be made between the examination suggesting improvement and the last examination on which the rating at issue was assigned or continued. Hohol v. Derwinski, 2 Vet. App. 169 (1992). Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. 38 C.F.R. § 3.344(a). The examination reports on which the reduction are based must be adequate. Tucker v. Derwinski, 2 Vet. App. 201 (1992)

At the time of the reduction from 20 percent to 10 percent, the 20 percent rating had not yet been in effect for 5 years. Therefore, a reexamination disclosing improvement in the disability is sufficient to warrant a reduction in its rating. 

A September 14, 2010, X-ray of the right shoulder was negative (VBMS record 05/22/2012 at 70). 

A January 2012 VA Shoulder Examination includes a diagnosis of a right shoulder rotator cuff tear. Symptoms were said to include pain and excess fatigueability. The Veteran reported that the right shoulder was subject to flares once or twice per week, lasting several hours. Range of motion was measured to 170 degrees on forward flexion, with pain onset at 135 degrees. Abduction was measured to 170 degrees with pain onset at 160 degrees. After 3 repetitions, measurements were unchanged. There was no additional limitation in range of motion. Strength was 4/5 on abduction and normal on forward flexion. The right shoulder condition was found to limit the Veteran's ability to lift objects. 

An October 26, 2013, VA Shoulder Examination reveals a diagnosis of right rotator cuff tear. Range of motion on forward flexion was to 100 degrees with onset of pain at 80 degrees. Abduction was measured to 80 degrees with onset of pain at 70 degrees. After 3 repetitions, forward flexion was measured to 100 degrees and abduction was measured to 75 degrees. There was no additional limitation of motion after 3 repetitions. Muscle strength was normal. The functional impact as reported by the Veteran was "I can't lift more than 10 pounds. Repetitive motions increase my pain. I have to take a break every 15 minutes due to the pain."

An April 2014 VA examination reveals baseline pain in the shoulders was 9/10 and the Veteran reported that he was in a flare of right shoulder pain at the time of the examination. The Veteran rated his pain at 6/10 during non-flares. Range of motion was measured to 150 degrees on forward flexion and 140 degrees on abduction. Objective evidence of painful motion was at 150 degrees forward flexion and 140 degrees abduction. Range of motion was unchanged after 3 repetitions. Strength was normal on abduction and forward flexion. An MRI showed a partial -thickness shallow tear measuring approximately 4 x 8 millimeters, involving the anterodistal supraspinatus tendon insertional footprint. The impact on the ability to work was that he would complain of bilateral shoulder pain with lifting heavy objects overhead. He reported that he used to work in the industry moving heavy palettes, pushing them with a cart. The Veteran worked stocking merchandise but had not worked since 2009. The Veteran was able to push, pull, and lift 20-50 pounds on an occasional basis. Both shoulders had well-developed deltoids, biceps, triceps and trapezius muscles on inspection.

After a review of all of the evidence, the Board finds that, at the time the Veteran's disability rating for the right shoulder disability was reduced from 20 percent to 10 percent, the evidence demonstrated that there had been an improvement in the disability and that the improvement reflected an improvement in the ability to function under the ordinary conditions of life and work. 

In so finding, the Board finds it significant that the April 2014 examination was conducted during a flare in which the Veteran's symptoms were at or close to their worst, whereas, the October 2013 examination was not conducted during a flare. This is probative evidence that the condition had improved such that he was able to attain greater range of motion when his symptoms were at, or close to, their greatest impairment than he had previously been able to attain during a non-flare examination. 

Also significant were the normal findings for muscle strength and the comment that he had well-developed musculature of both shoulders. This substantiates the Board's finding that he has considerable function of the right shoulder and that this had increased since the January 2012 examination, at which time he had slightly reduced strength on abduction. The findings regarding muscle strength and bulk demonstrate that there has been no atrophy from disuse. This is further substantiated by the increase in lifting ability from 10 pounds in October 2013 to 20 pounds or more in the April 2014 examination. Those findings, combined with the stated ability to push, pull, and lift, at least occasionally, demonstrate that the improvement in range of motion reflects an improvement in the ability to function under the ordinary conditions of life and work. 

The Board finds that the April 2014 examination was at least as full and complete as the January 2012 and October 2013, and that the examination is adequate. The examiner provided appropriate measurements, included equivalent measurements of the nonservice-connected left shoulder, and commented on the Veteran's ability to bear weight with the right shoulder. Correia v. McDonald, 28 Vet. App. 158 (2016). As the examination was conducted during a flare, the examiner provided actual measurements of range of motion during flares. Ardison, v. Brown, 6 Vet. App. 405, 407 (1994). Accordingly, the Board concludes that the criteria for restoration of the 20 percent rating have not been met. 

The Board further finds that no increased ratings are warranted in this case. At no time prior to May 24, 2013, or since May 1, 2015, has the forward flexion or abduction of the Veteran's right shoulder been so limited as to prevent him from exceeding shoulder height. Under VA regulations, shoulder height is considered to be 90 degrees. See 38 C.F.R. § 4.71a, Plate I. The Veteran was demonstrated in January 2012 that he could attain 135 degrees of forward flexion before onset of pain, and 160 degrees of abduction before onset of pain, even after 3 repetitions of these excursions. He demonstrated in April 2014 that he was able to attain 150 degrees of forward flexion and 140 degrees of abduction before onset of pain, even after 3 repetitions. Thus, the criteria for a rating in excess of 10 percent have not been more nearly approximated during these periods than the criteria for a 10 percent rating. 

From June 24, 2013, to May 1, 2015, the Board finds that the criteria for a rating in excess of 20 percent have not been met. The evidence demonstrates that the Veteran could initially attain 80 degrees of forward flexion before onset of pain, and that he could attain 70 degrees of abduction before onset of pain. This exceeds the 45 degrees (midway between the side and shoulder level) that is required for the next higher rating of 30 percent for the major arm. Thus, the criteria for a rating in excess of 20 percent have not been more nearly approximated during these periods than the criteria for a 20 percent rating.

The Board understands that the Veteran's right shoulder is painful, and that this pain impacts his ability to lift and manipulate objects. However, it is important to note that, while pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40. This functional loss is measured by testing of range of motion in accordance with the rating schedule. In this case, the testing does not demonstrate functional loss greater than is compensated by the currently assigned ratings. 

While the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a compensable evaluation for his painful motion, such has already been assigned for the entire period. Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

In sum, the Board concludes that the disability rating for the right shoulder was properly reduced to 10 percent, effective May 1, 2015, and that a restoration of the 20 percent rating is not warranted. The Board further concludes that a rating in excess of 20 percent is not warranted from June 24, 2013, to May 1, 2015, and a rating in excess of 10 percent is not warranted prior to May 24, 2013, or since May 1, 2015. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Veterans of Foreign Wars of the United States  

Department of Veterans Affairs


